 
 
I 
112th CONGRESS
1st Session
H. R. 149 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2011 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the 1993 increase in taxes on Social Security benefits. 
 
 
1.Short titleThis Act may be cited as the Social Security Beneficiary Tax Reduction Act. 
2.Repeal of increase in tax on Social Security benefits 
(a)In generalParagraph (2) of section 86(a) of the Internal Revenue Code of 1986 (relating to social security and tier 1 railroad retirement benefits) is amended by adding at the end the following new sentence: This paragraph shall not apply to any taxable year beginning after December 31, 2010.. 
(b)Conforming amendments 
(1)Paragraph (3) of section 871(a) of such Code is amended by striking 85 percent in subparagraph (A) and inserting 50 percent. 
(2) 
(A)Subparagraph (A) of section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21) is amended— 
(i)by striking (A) There and inserting There; 
(ii)by striking (i) immediately following amounts equivalent to; and 
(iii)by striking , less (ii) and all that follows and inserting a period. 
(B)Paragraph (1) of section 121(e) of such Act is amended by striking subparagraph (B). 
(C)Paragraph (3) of section 121(e) of such Act is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B). 
(D)Paragraph (2) of section 121(e) of such Act is amended in the first sentence by striking paragraph (1)(A) and inserting paragraph (1). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
 
